FOURTH DIVISION
                                DILLARD, C. J.,
                          DOYLE, P. J., and MERCIER, J.

                    NOTICE: Motions for reconsideration m us t be
                    physically re ceived in our clerk’s office within ten days
                    of the date of decision to be deemed timely filed.
                                    http://www.gaappeals.us/rules


                                                                     September 27, 2018




In the Court of Appeals of Georgia
 A18A1255. GRACE v. THE STATE.

      MERCIER, Judge.

      Tyrone Grace was convicted of trafficking a person for sexual servitude,

aggravated child molestation, and pandering for a person under 18 years of age.1 He

appeals, challenging the sufficiency of the evidence supporting his sex trafficking

conviction. He also claims that the trial court erred in imposing sentence. For reasons

that follow, we affirm.

      1. On appeal from a criminal conviction, we construe the evidence in the light

most favorable to the verdict, and the defendant no longer enjoys a presumption of

innocence. See Ferguson v. State, 335 Ga. App. 862, 863 (1) (783 SE2d 380) (2016).


      1
         Grace was also indicted for robbery, but a nolle prosequi was entered as to
that charge.
We do not weigh the evidence or resolve issues of witness credibility, but merely

determine whether the evidence was sufficient for the jury to find the defendant guilty

beyond a reasonable doubt. See id.

      So viewed, the evidence shows that in the spring of 2016, 15-year-old A. W.

was a troubled youth who had run away from home on numerous occasions, spent

time in behavioral treatment facilities, and often begged for money in her

neighborhood. On the night of April 25, 2016, A. W. went to a gas station near her

apartment to beg for money. At some point, a car occupied by Grace and two other

men arrived. Grace went inside the store attached to the gas station, and the other two

individuals spoke with A. W., who got into the car with them. When Grace returned,

the men drove A. W. to a hotel. Grace left the car, and A. W. performed oral sex on

the driver in the hotel parking lot. Grace then called the driver’s cell phone to inform

A. W. that he was in a particular room in the hotel.

      A. W. went to the room, where she found Grace, another man, and a woman.

Grace took A. W. to a nearby restaurant, bought her food, and gave her money. They

returned to the hotel, and A. W. asked Grace for more money, but Grace told her “to

wait.” Eventually, A. W. stated: “I will perform oral sex with you if you give me more

money.”

                                           2
      They went into the bathroom, and A. W. place her mouth on Grace’s penis until

he ejaculated. After she completed the act, Grace handed A. W. a $100 bill. The

woman in the room, however, demanded that A. W. give her the money, threatening

to harm A. W. if she did not comply. A. W. surrendered the $100 bill to the woman

and also gave Grace other cash that she had on her person. A. W. asked whether she

could have her money back, but Grace “just stared” at her. A. W. screamed, and the

woman pointed a gun at her, then dragged her by her hair out of the hotel room. A. W.

ran from the scene and called the police. Based on the evidence presented, the jury

found Grace guilty of trafficking a person for sexual servitude, aggravated child

molestation, and pandering for a person under 18 years old.

      Grace now challenges the sufficiency of the evidence supporting his sex

trafficking conviction. With respect to that charge, the indictment alleged that Grace

“did knowingly obtain [A. W.], a person under the age of 18 years, for the purpose

of sexual servitude,” in violation of OCGA § 16-5-46 (c) (2015).2 Focusing on the




      2
        We rely on the version of the statute in effect at the time the crime was
committed in April 2016. See Woodward v. State, 342 Ga. App. 499 n.1 (804 SE2d
153) (2017).

                                          3
indictment’s use of the term “obtain,” Grace argues that the State offered no evidence

that he ever “obtained” A. W. We disagree.

      Pursuant to OCGA § 16-5-46 (c) (2015), “[a] person commits the offense of

trafficking a person for sexual servitude when that person . . . knowingly . . . obtains

by any means another person for the purpose of sexual servitude.” The statute defines

“sexual servitude” as, among other things,

      [a]ny sexually explicit conduct or performance involving sexually explicit
      conduct for which anything of value is directly or indirectly given,
      promised to, or received by any person, which conduct is . . . induced
      or obtained from a person under the age of 18 years[.]


OCGA § 16-5-46 (a) (6) (A) (2015). It does not, however, define the word “obtain.”

We thus “look to the ordinary meaning of that word, given that it is not a term of art

or a technical term.” Jackson v. State, 309 Ga. App. 24, 26 (1) (a) (709 SE2d 44)

(2011) (footnote omitted); see also OCGA § 1-3-1 (b) (“In all interpretations of

statutes, the ordinary signification shall be applied to all words, except words of art

or words connected with a particular trade or subject matter, which shall have the

signification attached to them by experts in such trade or with reference to such

subject matter.”).



                                             4
       To “obtain” generally means “[t]o succeed in gaining possession of as the result

of planning or endeavor.” The American Heritage Dictionary, Second College Edition

(1985 ed.). See also Jackson, supra (“obtain” means “to gain or attain possession

usually by some planned action or method”) (punctuation and footnote omitted). The

word “possess” has been defined as “[t]o gain or exert influence or control over;

dominate.” The American Heritage Dictionary, supra. Applying the ordinary meaning

of these words to the sex trafficking statute, the offense occurs when a person

knowingly, through an endeavor, planned action, or method, gains or exerts control

or influence over another person for the purpose of sexual servitude. See, e.g.,

Jackson, supra (applying dictionary definition to ascertain meaning of the word

“obtain” in a criminal statute).

       Although Grace initially left A. W. in the car when they arrived at the hotel, he

phoned the car’s driver to provide A. W. with his room number, and she went to the

room. Grace bought her food and gave her money, but she continued to beg for

“more and more money.” He did not refuse her pleas, instead telling her to “wait,” at

which point she offered to perform oral sex for payment. Given these circumstances,

the jury was authorized to find that, through an endeavor, planned action, or method,

Grace gained or exerted influence or control over 15-year-old A. W. by giving her

                                           5
food and money, then leaving the prospect of more money open until she performed

a sexual act for cash. See Lemery v. State, 330 Ga. App. 623, 628 (1) (768 SE2d 800)

(2015) (“[W]hether [defendant’s] actions were sufficient to compel a reasonable

person in [victim’s] position to perform or to continue performing the alleged acts of

sexual servitude was a question of fact for the jury to consider under the totality of the

circumstances.”). The evidence, therefore, supported the jury’s conclusion that Grace

knowingly obtained A. W. for the purposes of sexual servitude, within the meaning of

OCGA § 16-5-46 (c) (2015).

      2. Grace argues that the trial court erroneously refused to consider probating a

portion of his sentence for aggravated child molestation. Again, we disagree.

      Because Grace had two prior felony convictions, the trial court sentenced him

as a recidivist under OCGA § 17-10-7 (a) (2015). Pursuant to that provision:

      any person who, after having been convicted of a felony offense in this
      state . . . , commits a felony punishable by confinement in a penal
      institution shall be sentenced to undergo the longest period of time
      prescribed for the punishment of the subsequent offense of which he or
      she stands convicted, provided that, unless otherwise provided by law,
      the trial judge may, in his or her discretion, probate or suspend the
      maximum sentence prescribed for the offense.



                                            6
OCGA § 17-10-7 (a) (2015).

      Life imprisonment is the maximum penalty for aggravated child molestation. See

OCGA § 16-6-4 (d) (1) (2015). The trial court thus sentenced him to life in prison

pursuant to OCGA §§ 16-6-4 (d) (1) (2015) and 17-10-7 (a) (2015). Grace does not

dispute that a life sentence was authorized here. He claims, however, that the trial court

was allowed to probate a portion of the life sentence, but mistakenly believed it could

not do so.

      “[U]nless otherwise provided by law,” a trial court has the power to probate or

suspend a recidivist sentence imposed under OCGA § 17-10-7 (a). That power,

however, is limited by the procedures set forth in OCGA § 17-10-1, which provided

at the time of the crime:

      Except in cases in which life imprisonment, life without parole, or the
      death penalty may be imposed, upon a verdict or plea of guilty in any
      case involving a misdemeanor or felony, and after a presentence hearing,
      the judge fixing the sentence shall prescribe a determinate sentence for a
      specific number of months or years which shall be within the minimum
      and maximum sentences prescribed by law as the punishment for the
      crime. The judge imposing the sentence is granted power and authority
      to suspend or probate all or any part of the entire sentence under such
      rules and regulations as the judge deems proper[.]



                                            7
OCGA § 17-10-1 (a) (1) (2015) (emphasis supplied).3

      Construing OCGA § 17-10-1, we have consistently held that a trial court’s

ability to probate or suspend a sentence does not extend to life sentences. See State

v. Scott, 265 Ga. App. 387, 388 (593 SE2d 923) (2004) (citation omitted). Where the

maximum penalty under OCGA § 17-10-7 (a) is life in prison, therefore, “the trial court

lacks discretion to probate or suspend any part of the sentence.” Id. (citations and

punctuation omitted). See also Lester v. State, 309 Ga. App. 1, 5 (2) (710 SE2d 161)

(2011) (same); State v. Jones, 253 Ga. App. 630, 632 (560 SE2d 112) (2002) (same).

      Although Grace acknowledges this authority on appeal, he notes that OCGA §

17-10-6.1 (b) (2) (2015) explicitly permitted a split sentence for aggravated child

molestation involving “a mandatory minimum term of imprisonment of 25 years,

followed by probation for life.” By its terms, however, this split sentence option

applied “unless [the person was] sentenced to life imprisonment.” OCGA § 17-10-6.1

(b) (2) (2015). Accordingly, because the trial court properly sentenced Grace to life

imprisonment pursuant to OCGA § 17-10-7 (a), it lacked discretion to probate any

portion of the sentence. See Lester, supra; Scott, supra; Jones, supra.


      3
        The current version of this provision contains the same language, but has been
redesignated as OCGA § 17-10-1 (a) (1) (A).

                                           8
Judgment affirmed. Dillard, C. J., and Doyle, P. J., concur.




                                   9